Title: To Thomas Jefferson from Stephen Southall, [17? February 1781]
From: Southall, Stephen
To: Jefferson, Thomas


Without place or date [17? Feb. 1781]. Alludes to his (Southall’s) letter of the day before describing the difficulty of settling the accounts of people who had transported stores to the southern army. “The Bearer hereof is a person Who has been much distressed by having his Waggons taken from him for which Services he has only received the 20£ allowed by Congress,” and he therefore begs TJ to order [Duncan] Rose to pay him what is still due him.
